SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Deadline for disclosure the 3Q14 Financial Statements Rio de Janeiro, December 29, 2014 – Petróleo Brasileiro S.A. – Petrobras announces it will release its third quarter 2014 financial statements in January 2015 without the PricewaterhouseCoopers (PwC) external auditors’ report. This deadline ensures Petrobras will comply with its obligations within the period stipulated by its financial contracts, considering the applicable periods of contractual tolerance and avoiding acceleration of finance debt by creditors. Furthermore, Petrobras reiterates that it is reviewing its planning for the year 2015, implementing a number of steps aimed at maintaining the cash level , in order to enable investments without the need for new financing, considering an exchange rate of R$ 2.60/US$ and an average Brent price in 2015 of US$70/bbl. These measures include discounting receivables, reducing the level of capital expenditures, reviewing product pricing strategies and reducing operating costs in activities not yet achieved by the structuring programs. At the same time, Petrobras has been enhancing its governance and improving its internal controls, notably with the recent set up of the Governance, Risk and Compliance Director position and of the Special Committee to act as a “Reporting Line” for the firms (Trench, Rossi e Watanabe and Gibson, Dunn & Crutcher) in the independent investigations. Petrobras restates that it is committed to releasing its third quarter accounting statements reviewed by PwC as soon as possible. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 30, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
